Citation Nr: 1221309	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine with disc bulges, mechanical low back pain and radicular symptoms.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Q.C.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1978 to October 1982, and in the Army from April 1991 to March 1994.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in part, denied the Veteran's service-connection claim for degenerative changes of the lumbar spine with disc bulges, mechanical low back pain and radicular symptoms.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

In August 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a lumbar spine disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The RO sent the Veteran a VCAA notice letter addressing his lumbar spine claim in February 2008.  The Board need not discuss in detail the sufficiency of this notice letter in light of the fact that the Board is granting his service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  Although the Board is granting the Veteran's service-connection claim, it is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2011). 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In essence, the Veteran asserts that he has a current lumbar spine disability that had its onset in, or is otherwise related to his second period of active duty military service, from 1991 to 1994.  In particular, the Veteran asserts that he began feeling pain in his low back following a Humvee accident in service, and that he has continuously experienced low back pain from the time of this accident to the present day. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

In this case, it is undisputed that the Veteran has a current lumbar spine disability.  A June 2008 VA spine examiner specifically diagnosed the Veteran with "disc bulges, degenerative changes [of the] lumbar spine with mechanical low back pain and radicular sx [symptoms]."  Accordingly, element (1) is satisfied.  

With respect to element (2), in-service disease or injury, the Veteran asserts that he injured his back in a Humvee accident during his second period of active duty service, and that from the time of that accident, he has experienced ongoing low back pain.  Although an account of this accident is not documented anywhere in the Veteran's service treatment records, the records do reflect that the Veteran complained of low back pain on two occasions during service.  Pertinently, in February 1992, the Veteran complained of low back pain lasting two months.  He asserted at that time that if he sits for any length of time, his back starts hurting greatly, and he experiences numbness in his left leg.  The in-service physician diagnosed the Veteran with "paresthesias."  See the Veteran's February 5, 1992 Chronological Record of Medical Care.  Subsequently, in June 1993, the Veteran complained again of back pain "every 2-3 weeks," which he described as continuous and increasing when walking on hard floors, using machinery, running or standing in formation.  See the Veteran's June 20, 1993 Chronological Record of Medical Care.  Based on these records it is clear that the Veteran experienced significant low back pain for an extended period of time during his active duty military service.  As such, the Board resolves all doubt in favor of the Veteran and finds that an in-service injury or disease is arguably demonstrated by the record, irrespective of whether the record confirms that the Veteran actually was involved in a Humvee accident.  Accordingly, element (2) is satisfied as well.  

With respect to crucial element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's current lumbar spine disability is that of the June 2008 VA examiner.  After reviewing the Veteran's medical history, and upon examination of the Veteran's spine, the June 2008 VA examiner opined that the Veteran's current lumbar spine disability was not related to the Veteran's service.  By way of rationale, the examiner simply stated that "[t]here is no evidence in the SMR's [service medical records] of a Humvee incident bringing on the onset of his . . . low back pain.  Therefore, there is no evidence of specific injury to the back while in service."   

The Board finds the June 2008 VA examiner's negative nexus opinion to be inadequate for adjudicatory purposes.  Indeed, as the final finder of fact within VA, it is the duty of the Board, not VA examiners, to address the credibility and weight to be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While it may be true that the Veteran's in-service treatment records do not document an in-service accident, they clearly document the Veteran's own complaints of extended in-service back pain.  Instead of referencing these in-service complaints and formulating a cogent etiological opinion that addressed the medical evidence of record as a whole, the VA examiner essentially made a credibility judgment, basing his medical opinion on his own factual finding that the Veteran was not in a Humvee accident in service.  As discussed above, the outcome of this case is not determinative on a finding that the Veteran actually injured his back in a Humvee accident.  Rather, the case turns on whether the Veteran's current lumbar spine disability had its onset in, or is otherwise related to the Veteran's service, to include the Veteran's in-service complaints of low back pain.  An adequate medical opinion with respect to etiology must include consideration of these in-service low back pain complaints.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Ordinarily, in the absence of an adequate etiological opinion, the Board would remand the Veteran's claim so that a new VA opinion could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for the Veteran's lumbar disability may be granted based on evidence demonstrating a continuity of symptoms dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

The Veteran has consistently asserted that his back pain had its onset during his active duty military service, to include at his recent August 2011 hearing before the undersigned.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board finds that the Veteran is competent to attest to his observations of back pain since service.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of pain symptomatology credible in light of the objective evidence of record.  As discussed above, the Veteran reported extended periods of low back pain during his active duty service in 1992 and 1993.  Significantly, on the date of the Veteran's discharge, March 9, 1994, the Veteran sought treatment for leg pain from a private physician, noting that he also has "occasional low back pain" which he did not perceive to be a major problem at the time.  See the Veteran's March 9, 1994 private Neurology Clinic Note.  One month later, a CT scan revealed that the Veteran had a disc bulge at L4-5, "which may abut slightly on the L4 root."  The private physician recommended exercises "in the hopes that his problems with degenerative disc disease won't get worse."  See the April 19, 1994 Neurology report of Dr. A.B.F.  Subsequently, in February 1996, another private CT scan revealed "a small to moderate sized lateral disc herniation at L4/L5 on the left."   See the Veteran's February 12, 1996 private report by Dr. J.D.C.

The Veteran started receiving regular treatment for low back pain in 2005, and in November 2006, x-rays showed the presence of anterior spurring compatible with degenerative changes.  A November 2006 MRI also showed "mild bulging of the L2-3 and L3-4 discs with associated bilateral neural foraminal narrowing," as well as "disc desiccation at the L1-2 through L4-5 level."  See the Veteran's November 17, 2006 and November 20, 2006 radiological and MRI reports respectively.  As noted above, the June 2008 VA spine examiner specifically diagnosed the Veteran with "disc bulges, degenerative changes [of the] lumbar spine with mechanical low back pain and radicular symptoms."  

Thus, whatever the initial cause of the Veteran's lumbar spine disability, the Board finds the Veteran's assertions of continuity of low back pain symptomatology since service both competent and credible.  Notably, the June 2008 VA examiner's inadequate nexus opinion does not rule out a finding that the Veteran's lumbar spine disability might have been caused by something other than a Humvee accident in service.  In any event, the Board makes no intimation as to whether the Veteran's lumbar spine disability was as likely as not caused by his claimed in-service Humvee accident, but does find that the evidence is at the very least in equipoise as to a showing of continuity of symptoms since service. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102  (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's lumbar spine disability and his active military service is established by a finding of continuity of symptoms under 38 C.F.R. § 3.303(b).  Shedden element (3) is therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for degenerative changes of the lumbar spine with disc bulges, mechanical low back pain and radicular symptoms, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


